Citation Nr: 1815980	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He died in
March 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
August 2010 rating decision from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in St. Lake City, Utah.

In April 2015, the appellant testified at a Travel Board hearing.  A transcript of that hearing is included in the claims file.  At that hearing, the appellant submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  The Veteran had qualifying Vietnam service and is presumed to have been exposed to herbicide agents, including Agent Orange, during service.

2.  The Veteran died in March 2010; the death certificate lists the cause of death as squamous cell carcinoma with metastatic lesions to lungs, pancreas, bladder, brain, bones due to (or as a consequence of) prostate cancer. 

3.  The Veteran's primary bladder cancer metastasized to the lungs and prostate.
4.  The Veteran's bladder cancer was not manifested during service, within a year following discharge from service, and is not shown to be related to service; no competent evidence has been presented establishing a nexus between the Veteran's bladder cancer and his active service, including presumed exposure to Agent Orange.

5.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310 (West 2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining a VA medical opinion.  Moreover, during the April 2015 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There is no evidence that additional records have yet to be requested, or that obtaining an additional opinion is in order. 

Service Connection for Cause of Death

In a claim where service connection is established for a disability prior to the death of the Veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the Veteran's death.  See 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312 (b).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312 (a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2017).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2017).

The Veteran died in March 2010.  His death certificate shows that the cause of death was squamous cell carcinoma with metastatic lesions to lungs, pancreas, bladder, brain, bones due to (or as a consequence of) prostate cancer.  

During his lifetime, service connection had been established for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, shell fragment wound to the left deltoid and posterior chest, and healed perforation of the left ear drum. 

The factual and legal questions presented are (1) whether the service-connected PTSD, bilateral hearing loss, tinnitus, shell fragment wound to the left deltoid and posterior chest, or healed perforation of the left ear drum contributed substantially or materially to the cause of the Veteran's death and (2) whether service connection is warranted for the causes identified on the death certificate as having caused the Veteran's death.  38 C.F.R. § 3.312 (c).

In this case, the appellant does not contend, and the evidence does not demonstrate, that the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, shell fragment wound to the left deltoid and posterior chest, or healed perforation of the left ear drum contributed substantially or materially to the cause his death.  

Instead, the appellant contends that the Veteran's terminal squamous cell carcinoma was caused by his active duty service, specifically to his presumed exposure to Agent Orange.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a), (b).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Board notes that the Veteran's death certificate indicates that the cause of death was squamous cell carcinoma with metastatic lesions to lungs, pancreas, bladder, brain, bones due to (or as a consequence of) prostate cancer.  There is, however, a difference of opinion among the medical professionals as to where the cancer originated and where the cancer spread.

Historically, in late spring of 2008, the Veteran presented with a lump located on the left side of his neck.  In August 2008, MRI revealed a left neck mass and a few days later, he underwent excisional biopsy which showed basaloid squamous cell    carcinoma.  CT scan of the neck showed several areas of nodal disease and thickening of his left tonsil and pharyngeal tissue.  In October 2008, he underwent a PET scan and due to findings underwent a direct laryngoscopy, rigid esophagoscopy, left tonsillectomy, and left modified radical neck dissections of levels I-V.  The pathology revealed poorly-differentiated invasive squamous cell carcinoma of the left tonsil.  The Veteran underwent radiation therapy and weekly cetuximab from January 2009 to February 2009.  

In October 2009, the Veteran developed pathologic fracture in the right femur.  He underwent biopsy of the right femur lesion as well as stabilization of the right femur fracture.  Pathology from his surgery from fixation of his hip lesion showed poorly differentiated carcinoma that was most consistent with a primary bladder cancer.  
After biopsy confirmed metastatic disease, further staging was obtained and showed evidence of extensive metastatic disease involving the lungs, pancreas, bladder, and multiple bones.  He was treated with palliative radiation therapy to the right femur in November 2009.     

In a January 2011 letter, Dr. Scott states, 

I have cared for [the Veteran] for a metastatic tumor and a pathologic fracture of his right femur.  I initially evaluated [the Veteran] on October 12, 2009 when he sustained the fracture.  He was noted at that time to have prostatic hypertrophy and ultimately, transitional renal cell carcinoma, metastatic to his femur.  The pathology showed a metastatic poorly differentiated carcinoma.  ... It is highly likely that this metastatic disease contributed to the cause of his death.  

In a January 2011 letter, Dr. Agarwaf states, 

[The Veteran] was under my care for his cancer at Huntsman Cancer Institute.  My initial visit with [the Veteran] was on 12/18/2008.  He was referred to home hospice on 12/17/2009.  The cancer present in his prostate may have contributed to his death in March 2010.

VA obtained a medical opinion in November 2011 which states, 

The veteran appears to have had two different primary tumor sites.  In 2008 he had squamous cell carcinoma of the tonsil that was treated with surgery, radiation and chemotherapy.  At the end of 2009 he had a pathologic femur fracture that when biopsied showed transitional cell carcinoma.  Transitional cell carcinoma ar[]ises from the bladder.  This is not a primary lung or prostate type cancer even though this type of cancer can be found in the lungs and the prostate.  The histologic features on the biopsies proved that the veteran did not have primary lung or prostate cancer.  There is no evidence in the record that the veteran had primary prostate or lung cancers which are considered Agent Orange presumptive conditions.  The statements from the veteran's treating physicians state that the metastatic cancer (transitional cell carcinoma from the bladder) contributed to the cause of death.  They do not say that the veteran had primary lung or prostate cancer.  Transitional cell carcinoma is not considered a presumptive Agent Orange condition.  The veteran's biggest risk factor for development of tonsil and bladder cancer was his extensive smoking history.  There are multiple notes throughout the medical records advising him to stop smoking.  Therefore after a complete review of the records included in the C-file and the CPRS medical records it is the examiner's opinion that the veteran's death was not caused by or contributed to by a primary Agent Orange related cancer (i.e. Prostate or lung cancer).  I agree with the veteran's physicians that the transitional cell carcinoma (primary bladder cancer) which metastasized to the lungs, bones, and prostate contributed to his death.

In deciding whether the Veteran's primary cancer originated from his bladder or his prostate, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinion over the Veteran's death certificate which implies that the metastatic lesions to the lungs, pancreas, bladder, brain, and bones originated in the prostate.  

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the original death certificate issued on March 16, 2010 showed cause of death as squamous cell carcinoma with mets.  The Affidavit for Correction indicates that the medical information (Cause of Death) may only be corrected by the certifying physician or the Medical Examiner.  In this case, the medical certification was provided by Steve E. Warren.  The death certificate was amended on June 16, 2010, to change the cause of death to squamous cell carcinoma with metastatic lesions to lungs, pancreas, bladder, brain, bones.  The death certificate was further amended on September 20, 2011 to change the cause of death to squamous cell carcinoma with metastatic lesions to lungs, pancreas, bladder, brain, bones "Due to (or as a consequence of):  Prostate Cancer" and to add prostate cancer as an additional cause of death.

Although the Board accepts that the changes in the Veteran's death certificate were made by Dr. Warren or the medical examiner; however, there is no explanation as to why the changes were made.  In contrast, the VA examiner noted that his opinion was made after a complete review of the file which included medical information which noted that pathology was consistent with a primary bladder cancer.  As such, the Board finds the VA examiner's opinion more probative that the change made on the Veteran's death certificate by either Dr. Warren or the medical examiner. 

As such the Board finds that the more probative competent evidence indicates that although the Veteran had cancer of the lungs and prostate, it was bladder cancer that metastasized to his lungs and prostate.

The Veteran's service treatment records are absent treatment or documented complaints, symptoms or findings of any bladder problems or cancer.  On the clinical examination in January 1968, the Veteran's genitourinary system was evaluated as normal.  In addition, on the Report of Medical History completed by the veteran in conjunction with his separation physical in August 1968, the veteran denied ever having tumors or cancer, frequent or painful urination, or blood in urine.  Thus, there is no medical evidence that shows that the Veteran suffered from bladder problems or cancer during service. 

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In this case, however, the Veteran was first diagnosed with squamous cell carcinoma in 2008, forty years after he was separated from service.  Thus, as there is no competent evidence that shows that the squamous cell carcinoma was manifested within the year of the Veteran's discharge from service, service connection is not warranted under 38 C.F.R. § 3.303(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Squamous cell carcinoma was not "noted" in service.  In addition, the appellant does not contend, and the evidence does not demonstrate, that the Veteran suffered from reports continuity of post-service symptoms of squamous cell carcinoma.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with Agent Orange exposure in service, such as prostate cancer and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  

The Veteran's service personnel records show that he received a Purple Heart for wounds received in action in the Republic of Vietnam.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  In this case, the Veteran is presumed to have been exposed to Agent Orange; however, evidence indicates that the cause of the Veteran's death, is a disease process not enumerated in 38 C.F.R. § 3.309(e) (2017).   

In 1997, VA's Office of General Counsel issued a precedential opinion holding that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a) for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure, such as in this case.  Evidence sufficient to support the finding that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113 (a) and 38 C.F.R. § 3.307 (d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309 (e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113 (a) and 38 C.F.R. § 3.307 (d), to rebut the presumption of service connection. VAOGCPREC 18-97.

Accordingly, the presumption of service connection under 38 C.F.R. § 3.307 does not apply.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

There is, however, no competent evidence of record that demonstrates a relationship between the Veteran's metastatic bladder cancer and his presumed exposure to herbicide agents during service.

To the extent that that the Veteran's cause of death has been associated with tobacco use, the Board notes that for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C. § 1103 (West 2012); C.F.R. § 3.300 (2017). 

The Board has considered the Appellant's statements that the Veteran's exposure during service to Agent Orange caused his cancer which contributed to his death.  The Board, however, does not find her competent to provide such an opinion as questions of diagnosis and etiology are the types that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the appellant therein cannot be accepted as competent medical evidence.  

Therefore, the Board concludes that the weight of the probative evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's service-connected disabilities have not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his primary cause of death due to squamous cell carcinoma which originated in the bladder and metastasized to his lungs, pancreas, prostate, brain, and bones is unrelated to his military service.  Unlike lung and prostate cancer, bladder cancer, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and bladder cancer that developed many years later such that bladder cancer was specifically excluded by regulation as a disease associated with herbicide exposure.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


